DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transform unit”, “first inverse transform unit”, “second inverse transform unit”, and “second transformer unit” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-28 of U.S. Patent No. 10362423. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 4-28 of US 10362423 are narrower and anticipate all claimed limitations recited in the claims 1-26 of the current application.
Claims 1 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 in view of claim 9, 10, 14, 15, 16, and 17 of U.S. Patent No. 10362423 correspondingly.
Regarding claim 1: Claim 3 of US 10362423 teaches most of limitations of claim 1 of the current application except the limitation “an output device configured to output a first output signal and a second output signal, the first output signal based on the first frequency-domain output signal and the second output signal based on the second frequency- domain output signal”. However, it is well-known that an output device is necessary for playing back a decoded audio signal after the decoding process completed. 
Claim 9 of US 10362423 provides the output device which is the missing piece of the apparatus in the claim 3.
 	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modified claim 3 in view of claim 9 to include a necessary piece of the apparatus as disclosed in claim 3 for the benefit of providing a complete apparatus that can decode an encoded audio signal and playing back the decoded audio signal.
Regarding claims 8-12: Similarly, claim 3 of US 10362423 teaches most of limitations of claims 8-12 of the current application except specifically additional limitations recite in claims 8-12.
Claim 9, 10, and 14-17 of US 10362423 provides the additional limitations recite in claims 8-12.
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modified claim 3 in view of claims 9, 10, and 14-17 to include the additional limitations as required by claims 8-12 for the benefit of providing a complete apparatus that can decode an encoded audio signal and playing back the decoded audio signal with high quality of sound.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 in view of claim 9, 12, and 13 of U.S. Patent No. 10362423 correspondingly.
Regarding claim 2: Claim 3 in view of claim 9 of US 10362423 teaches most of limitations of claim 2 of the current application except the limitations “wherein, to perform the conditioning operation, the stereo parameter conditioner is configured to apply an estimation function to the first value and the second value”.
Claim 12 of the same US 10362423 teaches the above missing limitation as required by the claim 2.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modified claim 3 in view of claim 9 and further in view of claim 12 to include the claimed limitation “wherein, to perform the conditioning operation, the stereo parameter conditioner is configured to apply an estimation function to the first value and the second value” for the benefit of providing a more complete decoding process performed by the claimed apparatus. 
Regarding claim 3: Similarly, claim 3 in view of claim 9 and further in view of claim 13 of US 10362423 teaches all the claimed limitations as required by claim 3 of the current application.
Allowable Subject Matter
Claims 1-26 are allowed if the claims are amended or an eTerminal Disclaimer filed to overcome the Double Patenting rejections as discussed above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1: the prior art fails to disclose a specific apparatus for decoding a bitstream that includes an encoded mid signal and encoded stereo parameter information, the encoded stereo parameter information representing: a first value of a stereo parameter, the first value associated with a first frequency range; and a second value of the stereo parameter, the second value associated with a second frequency, the apparatus comprising: 
	a stereo decoder configured to decode the encoded stereo parameter information to determine the first value and the second value; 
	a stereo parameter conditioner configured to perform a conditioning operation on the first value and the second value to generate a conditioned value of the stereo parameter, the conditioned value associated with a particular frequency range that is a subset of the first frequency range or a subset of the second frequency range; 
	an up-mixer configured to perform an up-mix operation on a frequency- domain decoded mid signal to generate a first frequency-domain output signal and a second frequency-domain output signal, the conditioned value applied to the frequency-domain decoded mid signal during the up- mix operation. 
	Furthermore, the above limitations in combination with the rest of the disclosed limitations distinguish the claim from the prior art.
Regarding independent claims 13 and 22: these claims are the corresponding method and non-transitory computer-readable medium executed by the apparatus of claim 1. Therefore, claims 13 and claim 22 would be allowed under the same reasons that applied to claim 1 as discussed above.
Regarding independent claim 24: this claim is the corresponding “means for” of the apparatus of the claim 1 and would be allowed under the same reasons that applied to claim 1 as discussed above.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654